DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-12, 14-17, and 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Status of Claims
Applicant's amendments filed on 6 September 2022 have been entered.  Claims 1, 4, 6-10, 12, 14, 15, 17, 19, and 21 have been amended.  Claims 13 and 16 have been canceled.  No claims have been added.  Claims 1-12, 14-17, and 19-21 are still pending in this application, with claims 1, 12, and 19 being independent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14-17, and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitations “determining an alignment transformation to align the feature between the first image data and the second image data without tracking a position of the imager” and “determining a transformation matrix based on the alignment transformation to align the first image data and the second image data based on the determined transformation matrix without tracking a position of the imager”. Examiner fails to find such lack of tracking. The alleged support in specification Paragraph [0074] recites: “ the movement of the gantry may not be only in the z-axis during the acquisition of a plurality of projections through the subject 28. In various embodiments, one or more portions may not be tracked”. Examiner notes that not only does this not support that no position of the imager is tracked at all (instead this section merely states that one or more portions may not be tracked), but that it too fails to mention anything relating a lack of imager positioning with the above determining. Appropriate correction and/or explanation is required.
Independent claims 12 and 19 each contain similar limitations to those discussed with respect to claim 1 and are rejected similarly. 
The remaining claims depend from one of the above independent claims and are rejected accordingly. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the first image data and the first image data".  This does not make grammatical sense and it is believed that the second ‘first’ was intended to be ‘final’ as in claim 12. For the purpose of examination these will each be treated as “the first image data and the final image data”. Appropriate correction and/or explanation is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Boctor et al. (US Pub. 2015/0297177), hereinafter Boctor, in view of Uhde et al. (US Pub. 2009/0207971), hereinafter Uhde.
Regarding claim 1, Boctor discloses a method of generating a combined image from a plurality of image data (Abstract: robot-assisted ultrasound system further includes a robot control system configured to control at least one of a position or a pose of the second ultrasound probe based on a contemporaneous position and pose of the first ultrasound probe, and an ultrasound processing and display system configured to communicate with at least one of the first and second ultrasound probes to receive and display an ultrasound image based on the first and second ultrasound probes acting in conjunction with each other; Paragraph [0144]: Spatial compounding, however, may be achieved through physical rotation of the US transducer around the target and then combining the acquired images into one image; Paragraph [0165]: During data collection, at each pose of the probe, the 3-D position of the marker is captured by the fixed camera, and the 2-D position of the fiducial is captured in the freehand probe US image coordinate frame. Since the active echo fiducial is fixed in the coordinate frame of the camera, the manually segmented points in the US images form a cloud of points in the camera coordinates system, and the gradient solver method can be used to find the transformation, X1, that minimizes the size of this cloud of points), comprising: accessing a first image data acquired at a first imager position of an imager (Fig. 2; Paragraph [0105]: FIG. 2 is a schematic illustration of a robot-assisted ultrasound system 200 according to some additional embodiments of the invention, wherein like reference numerals as in FIG. 1 indicate like features. In addition to the features described above, the robot-assisted ultrasound system 200 includes a tracking system 216 configured to track the relative position and pose of the first and second ultrasound probes 202, 210; Paragraph [0151]: enable the simultaneous operation of the two probes, a software interface is required. FIG. 12A illustrates transformations used in the software framework. Pose1 is the initial position of the robot tooltip, and Pose2 is the desired position calculated by the software program and sent to the robot. Each curved arrow in FIG. 12A represents a 4×4 transformation matrix. All the transformation matrices can be read through the robot encoders or tracker except for X1, X2, X3, and T12. The calibration procedure to find the three 4×4 transformation matrices (X1, X2, X3) is explained below. The results of the three calibrations (X1, X2, X3) are hard-coded into the software. As shown in FIG. 12A, initially, the two probes are not aligned (Robot tooltip in Pose1)); accessing a second image data acquired at a second imager position of the imager (Fig. 2; Paragraph [0105]: FIG. 2 is a schematic illustration of a robot-assisted ultrasound system 200 according to some additional embodiments of the invention, wherein like reference numerals as in FIG. 1 indicate like features. In addition to the features described above, the robot-assisted ultrasound system 200 includes a tracking system 216 configured to track the relative position and pose of the first and second ultrasound probes 202, 210; Paragraph [0151]: enable the simultaneous operation of the two probes, a software interface is required. FIG. 12A illustrates transformations used in the software framework. Pose1 is the initial position of the robot tooltip, and Pose2 is the desired position calculated by the software program and sent to the robot. Each curved arrow in FIG. 12A represents a 4×4 transformation matrix. All the transformation matrices can be read through the robot encoders or tracker except for X1, X2, X3, and T12. The calibration procedure to find the three 4×4 transformation matrices (X1, X2, X3) is explained below. The results of the three calibrations (X1, X2, X3) are hard-coded into the software. As shown in FIG. 12A, initially, the two probes are not aligned (Robot tooltip in Pose1)); determining a feature in the first image data (Fig. 16; Paragraphs [0167]-[0170]: In robot-side US calibration, the goal is to find X2, the transformation matrix between camera and robotic probe image coordinate frames. In this case, the camera and US image are the moving frames. Hence, a set of markers are fixed on the experiment's table and the end effector (with robotic probe and camera installed) are moved to different positions and orientations with respect to the active echo fiducial. The multi-facet registration is done using MicronTracker's software tool to create one unique coordinate frame for all the markers—which has the role of the fixed frame. The markers are distributed on the table carefully such that at least one marker is seen at each camera position…FIG. 16 illustrates how the robot tooltip together with the camera is moved so that the camera can see the marker from different positions and orientations. The marker origin is the point fiducial here and the robot base is the fixed frame. At each pose, the hand-eye calibration data set includes the following: (1) a transformation matrix from the robot base to the robot tooltip, and (2) a translation vector from the camera to the marker origin. The robot control panel is used to read the robot tooltip coordinate in the robot base coordinate frames. It should be noted that the default UR5 display uses axis angle representation, which needs to be converted to transformation matrix); determining the feature in the second image data (Fig. 16; Paragraphs [0167]-[0170]: In robot-side US calibration, the goal is to find X2, the transformation matrix between camera and robotic probe image coordinate frames. In this case, the camera and US image are the moving frames. Hence, a set of markers are fixed on the experiment's table and the end effector (with robotic probe and camera installed) are moved to different positions and orientations with respect to the active echo fiducial. The multi-facet registration is done using MicronTracker's software tool to create one unique coordinate frame for all the markers—which has the role of the fixed frame. The markers are distributed on the table carefully such that at least one marker is seen at each camera position…FIG. 16 illustrates how the robot tooltip together with the camera is moved so that the camera can see the marker from different positions and orientations. The marker origin is the point fiducial here and the robot base is the fixed frame. At each pose, the hand-eye calibration data set includes the following: (1) a transformation matrix from the robot base to the robot tooltip, and (2) a translation vector from the camera to the marker origin. The robot control panel is used to read the robot tooltip coordinate in the robot base coordinate frames. It should be noted that the default UR5 display uses axis angle representation, which needs to be converted to transformation matrix); determining an alignment transformation to align the feature between the first image data and the second image data (Fig. 16; Paragraphs [0170]-[0176]: marker origin is the point fiducial here and the robot base is the fixed frame. At each pose, the hand-eye calibration data set includes the following: (1) a transformation matrix from the robot base to the robot tooltip, and (2) a translation vector from the camera to the marker origin. The robot control panel is used to read the robot tooltip coordinate in the robot base coordinate frames. It should be noted that the default UR5 display uses axis angle representation, which needs to be converted to transformation matrix…calculations performed to retrieve the calibration matrices are now explained. From all the collected data sets (each set contains one 4×4 transformation matrix, Bi, and one translation vector, pi), some are used to calculate the calibration matrix, and the rest should be put aside for evaluation. In addition, due to the presence of outliers, the transformation matrix found might not be the most accurate matrix possible. Outliers can come from different sources of error such as a decrease in the tracker's accuracy for markers at far distances); determining a transformation matrix based on the alignment transformation to align the first image data and the second image data based on the determined transformation matrix (Paragraphs [0264]-[0268]: B1 and B2 can be read from robot encoders; however, X1, X2, and X3 should be determined through calibrations. X1 and X2 are the transformation matrices from robot tooltips to US images and hence are called US calibrations. X3 is the transformation between the two robotic arm…We collected 28 data points for each arm and used the gradient descent algorithm [14] to solve for X1 and X2….We used the calculated X1 and X2 to calibrate the robot bases, i.e., to find X3. We moved the active echo point to 15 different poses (not in a line), and at each pose, we aligned the US images using the two arms (one by one) with the active echo, and collected data); and outputting the transformation matrix (Fig. 19; Paragraphs [0176]-[0177]: table in FIG. 19 shows the final evaluation output of the algorithm. The X, Y, and Z columns show the reconstruction precisions along X, Y, and Z axes, respectively. The norm columns show the norm reconstruction precision along all three axes. As shown in FIG. 19, freehand US calibration has less reconstruction precision than the robot-side calibration, which is probably because during data collection the US image thickness is parallel to the Z axis of the camera. This means that the accuracy of the collected data is worse. It should be noted that the current configuration enforces such a setup for the calibration of the freehand probe…following process is performed to further evaluate the US calibrations. Using the obtained calibration matrix, the positions of the US image four corners in the other coordinate frame involved in the calibration (for the freehand US calibration, the marker coordinate frame, and for the robot-side US calibration, the tracker's coordinate frame) are calculated for each collected pose. Then the standard deviation is taken to measure the repeatability of the reconstructed US images. This procedure is also performed for both calibration matrices found before and after outlier removal; Paragraph [0273]: After the movement is done, the control/display area, on the right side of the interface, can be used to save robot poses and display the transformation between the US images' frames).
	Boctor does not explicitly disclose without tracking a position of the imager. 
	However, Uhde teaches , further comprising without tracking a position of the imager (Paragraphs [0027]-[0042]: first position (S) of the x-ray source relative to the detector is ascertained and stored… f) with the aid of the registration, the position of the source in the coordinate system of the region to be imaged is determined and stored… g) the x-ray detector is moved, together with the x-ray source, relative to the region to be imaged into a second position (S') for a second recording, wherein changes in the position of the detector are detected during the movement, and a second position of the source is determined by means of the first relative position). Uhde teaches that this will allow for three-dimensionally navigating in or on a patient's body in order for instance to place a probe or to treat an anatomical structure (Paragraph [0026]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boctor with the features above as taught by Uhde so as to ow for three-dimensionally navigating in or on a patient's body as presented by Uhde.
Regarding claim 2, Boctor discloses the method of Claim 1, wherein determining the feature in the first image data and determining the feature in the second image data includes determining a high contrast gradient portion in the first image data and the second image data (Fig. 7A; Fig. 7B; Paragraphs [0126]-[0127]: X is the transformation from tracked sensor to ultrasound image coordinate system; and pi and pj are positions of the point element in the US image. The coordinate systems' diagrams for the two ultrasound calibrations are shown in FIGS. 7A and 7B. FIG. 7A shows the freehand ultrasound calibration diagram, and FIG. 7B shows the robot-held ultrasound calibration diagram…solve Equation 1 for X, a gradient decent solver is used which is presented in [9]. In summary, an initial X is given to the algorithm. The algorithm finds the cloud of points based on current X, and then finds the corresponding cost function, based on which a new X is calculated using gradient decent. The above procedure is repeated and consequently, the cloud of points shrinks iteratively until it converges. To determine convergence, two thresholds for translation and rotation are set. The algorithm converges when the difference between the two consecutive X's is less than the thresholds).
Regarding claim 3, Boctor discloses the method of Claim 2, wherein the feature includes a member included in both the first image data and the second image data (Fig. 5A; Fig. 5B; Fig. 16; Paragraph [0121]: probe holder is designed and built using acrylonitrile butadiene styrene (ABS) material and solid 3D printing. A hole is designed on top of the probe holder to insert a 30 cm rod complying with the design shown in FIG. 4. To ensure both rigidity and lightness we use a carbon fiber tube with a 0.5 inch inside diameter. The marker is attached on the top of the tube as shown in FIGS. 5A and 5B; Paragraphs [0167]-[0170]: In robot-side US calibration, the goal is to find X2, the transformation matrix between camera and robotic probe image coordinate frames. In this case, the camera and US image are the moving frames. Hence, a set of markers are fixed on the experiment's table and the end effector (with robotic probe and camera installed) are moved to different positions and orientations with respect to the active echo fiducial. The multi-facet registration is done using MicronTracker's software tool to create one unique coordinate frame for all the markers—which has the role of the fixed frame. The markers are distributed on the table carefully such that at least one marker is seen at each camera position…FIG. 16 illustrates how the robot tooltip together with the camera is moved so that the camera can see the marker from different positions and orientations. The marker origin is the point fiducial here and the robot base is the fixed frame. At each pose, the hand-eye calibration data set includes the following: (1) a transformation matrix from the robot base to the robot tooltip, and (2) a translation vector from the camera to the marker origin. The robot control panel is used to read the robot tooltip coordinate in the robot base coordinate frames. It should be noted that the default UR5 display uses axis angle representation, which needs to be converted to transformation matrix).
Regarding claim 4, Boctor discloses the method of Claim 1, further comprising; transforming the second image data with the transformation matrix to generate an aligned second image data that is aligned to the first image data (Fig. 16; Paragraphs [0170]-[0176]: marker origin is the point fiducial here and the robot base is the fixed frame. At each pose, the hand-eye calibration data set includes the following: (1) a transformation matrix from the robot base to the robot tooltip, and (2) a translation vector from the camera to the marker origin. The robot control panel is used to read the robot tooltip coordinate in the robot base coordinate frames. It should be noted that the default UR5 display uses axis angle representation, which needs to be converted to transformation matrix…calculations performed to retrieve the calibration matrices are now explained. From all the collected data sets (each set contains one 4×4 transformation matrix, Bi, and one translation vector, pi), some are used to calculate the calibration matrix, and the rest should be put aside for evaluation. In addition, due to the presence of outliers, the transformation matrix found might not be the most accurate matrix possible. Outliers can come from different sources of error such as a decrease in the tracker's accuracy for markers at far distances; Paragraphs [0264]-[0268]: B1 and B2 can be read from robot encoders; however, X1, X2, and X3 should be determined through calibrations. X1 and X2 are the transformation matrices from robot tooltips to US images and hence are called US calibrations. X3 is the transformation between the two robotic arm…We collected 28 data points for each arm and used the gradient descent algorithm [14] to solve for X1 and X2….We used the calculated X1 and X2 to calibrate the robot bases, i.e., to find X3. We moved the active echo point to 15 different poses (not in a line), and at each pose, we aligned the US images using the two arms (one by one) with the active echo, and collected data).
Regarding claim 5, Boctor discloses the method of Claim 4, further comprising: combining the first image data and the aligned second image data to generate a combined image data (Paragraph [0144]: Spatial compounding, however, may be achieved through physical rotation of the US transducer around the target and then combining the acquired images into one image; Paragraph [0165]: During data collection, at each pose of the probe, the 3-D position of the marker is captured by the fixed camera, and the 2-D position of the fiducial is captured in the freehand probe US image coordinate frame. Since the active echo fiducial is fixed in the coordinate frame of the camera, the manually segmented points in the US images form a cloud of points in the camera coordinates system, and the gradient solver method can be used to find the transformation, X1, that minimizes the size of this cloud of points).
Regarding claim 6, Boctor discloses the method of Claim 5, further comprising: displaying the combined image based on the combined image data (Paragraph [0104]: ultrasound processing and display system 114 is configured to communicate with at least one of the first and second ultrasound probes 102, 110 to receive and display an ultrasound image based on the first and second ultrasound probes 102, 110 acting in conjunction with each other; Paragraph [0170]: FIG. 16 illustrates how the robot tooltip together with the camera is moved so that the camera can see the marker from different positions and orientations. The marker origin is the point fiducial here and the robot base is the fixed frame. At each pose, the hand-eye calibration data set includes the following: (1) a transformation matrix from the robot base to the robot tooltip, and (2) a translation vector from the camera to the marker origin. The robot control panel is used to read the robot tooltip coordinate in the robot base coordinate frames. It should be noted that the default UR5 display uses axis angle representation, which needs to be converted to transformation matrix. The direction of the three angles vector (rotation vector) shown on the display determines the unit vector direction).
Regarding claim 7, Boctor discloses the method of Claim 6, further comprising: registering the first image data to the subject (Fig. 16; Paragraphs [0167]-[0170]: In robot-side US calibration, the goal is to find X2, the transformation matrix between camera and robotic probe image coordinate frames. In this case, the camera and US image are the moving frames. Hence, a set of markers are fixed on the experiment's table and the end effector (with robotic probe and camera installed) are moved to different positions and orientations with respect to the active echo fiducial. The multi-facet registration is done using MicronTracker's software tool to create one unique coordinate frame for all the markers—which has the role of the fixed frame. The markers are distributed on the table carefully such that at least one marker is seen at each camera position…FIG. 16 illustrates how the robot tooltip together with the camera is moved so that the camera can see the marker from different positions and orientations. The marker origin is the point fiducial here and the robot base is the fixed frame. At each pose, the hand-eye calibration data set includes the following: (1) a transformation matrix from the robot base to the robot tooltip, and (2) a translation vector from the camera to the marker origin. The robot control panel is used to read the robot tooltip coordinate in the robot base coordinate frames. It should be noted that the default UR5 display uses axis angle representation, which needs to be converted to transformation matrix); registering the second image data to the subject (Fig. 16; Paragraphs [0167]-[0170]: In robot-side US calibration, the goal is to find X2, the transformation matrix between camera and robotic probe image coordinate frames. In this case, the camera and US image are the moving frames. Hence, a set of markers are fixed on the experiment's table and the end effector (with robotic probe and camera installed) are moved to different positions and orientations with respect to the active echo fiducial. The multi-facet registration is done using MicronTracker's software tool to create one unique coordinate frame for all the markers—which has the role of the fixed frame. The markers are distributed on the table carefully such that at least one marker is seen at each camera position…FIG. 16 illustrates how the robot tooltip together with the camera is moved so that the camera can see the marker from different positions and orientations. The marker origin is the point fiducial here and the robot base is the fixed frame. At each pose, the hand-eye calibration data set includes the following: (1) a transformation matrix from the robot base to the robot tooltip, and (2) a translation vector from the camera to the marker origin. The robot control panel is used to read the robot tooltip coordinate in the robot base coordinate frames. It should be noted that the default UR5 display uses axis angle representation, which needs to be converted to transformation matrix); wherein the combined image data and combined image are registered to the subject (Paragraph [0144]: Spatial compounding, however, may be achieved through physical rotation of the US transducer around the target and then combining the acquired images into one image; Paragraph [0165]: During data collection, at each pose of the probe, the 3-D position of the marker is captured by the fixed camera, and the 2-D position of the fiducial is captured in the freehand probe US image coordinate frame. Since the active echo fiducial is fixed in the coordinate frame of the camera, the manually segmented points in the US images form a cloud of points in the camera coordinates system, and the gradient solver method can be used to find the transformation, X1, that minimizes the size of this cloud of points).
Regarding claim 8, Boctor discloses the method of Claim 7, further comprising: navigating an instrument relative to the subject based on the combined image (Fig. 3; Paragraph [0109]: As shown in FIG. 3, according to some embodiments of the invention, the robot-assisted ultrasound system 300 includes a first manipulation arm 302 and a second manipulation arm 304. The second manipulation arm 304 may be part of the same robot as the first manipulation arm 302, or part of a different robot. A first ultrasound probe 306 may be attached to the first manipulation arm 302, and a second ultrasound probe 308 may be attached to the second manipulation arm 304. An acoustic coupling medium or region of interest 310 may be placed between the first ultrasound probe 306 and the second ultrasound probe 308. The first ultrasound probe 306 may be controlled by the robot, or it may be cooperatively or tele-operatively controlled by a user and the robot. In the cooperative control paradigm, the operator and the robot both hold the surgical instrument [3]. The force exerted by the operator guides the robot to comply with the operator's movement. Using various control modes, it can provide precise, tremor-free, smooth, and steady manipulation. The result will be a manipulation system with the precision and sensitivity of a machine, but with the manipulative transparency and immediacy of hand-held instruments that the surgeon uses comfortably every day; Paragraph [0144]: Spatial compounding, however, may be achieved through physical rotation of the US transducer around the target and then combining the acquired images into one image).
Regarding claim 9, Boctor discloses the method of Claim 1, wherein the imager moves in at least two degrees of freedom between the first imager position and the second imager position (Fig. 13A; Fig. 13B; Paragraph [0154]: determine the US images' axes direction and the position of their origin (top corner of the ultrasound image). In the built prototype, the US probes are installed such that their frame and axes direction are as shown in FIGS. 13A and 13B. Hence, the T12 transformation comprises a rotation of 180 degrees about the Z axis and a translation along the X axis. The translation along the X axis is equal to the lateral length of the probe, which is 65 mm. In addition, the frames' origins are located at the edges of the US probes, which requires another translation of 9 mm along Z axis (elevational width of the probe tip)); wherein the at least one of the degrees of freedom of movement is corrected to generate the aligned second image data based at least on the determined alignment transformation and the determined transformation matrix (Fig. 11; Fig. 13A; Fig. 13B; Paragraphs [0147]-[0148]: make the precise alignment possible, at least three calibrations may be required: two US calibrations, and one hand-eye calibration. US calibration is the procedure of finding the transformation from the coordinate frame of a rigid body attached to the US probe to the US image coordinate frame. An extensive review on the current state of the art of US calibration techniques is provided in reference [24]. The method of calibration used in this paper is the point calibration solved using gradient solver [25], though other methods may be used. Hand-eye calibration is the procedure of finding the transformation from the robot tooltip coordinate frame (hand) to the camera (eye) rigidly attached to the robotic arm. We provide a summary of the system setup and calibrations followed by an extensive evaluation of calibrations and the alignment… FIG. 11 shows the system setup of the prototyped robot-assisted US tomography. The freehand probe is shown as held by a passive arm. We used a 6 degree of freedom (DOF) UR5 robotic arm (Universal Robots Inc., Odense, Denmark) for which we designed a compatible end effector; Paragraph [0154]: determine the US images' axes direction and the position of their origin (top corner of the ultrasound image). In the built prototype, the US probes are installed such that their frame and axes direction are as shown in FIGS. 13A and 13B. Hence, the T12 transformation comprises a rotation of 180 degrees about the Z axis and a translation along the X axis. The translation along the X axis is equal to the lateral length of the probe, which is 65 mm. In addition, the frames' origins are located at the edges of the US probes, which requires another translation of 9 mm along Z axis (elevational width of the probe tip)).
Regarding claim 10, Boctor discloses the method of Claim 9, wherein the at least one of the degrees of freedom of movement includes movement of the imager outside of a Z-axis of movement of the imager (Fig. 13A; Fig. 13B; Paragraph [0154]: determine the US images' axes direction and the position of their origin (top corner of the ultrasound image). In the built prototype, the US probes are installed such that their frame and axes direction are as shown in FIGS. 13A and 13B. Hence, the T12 transformation comprises a rotation of 180 degrees about the Z axis and a translation along the X axis. The translation along the X axis is equal to the lateral length of the probe, which is 65 mm. In addition, the frames' origins are located at the edges of the US probes, which requires another translation of 9 mm along Z axis (elevational width of the probe tip)).
Regarding claim 11, Boctor discloses the method of Claim 1, further comprising: acquiring the first image data with the imager (Fig. 2; Paragraph [0105]: FIG. 2 is a schematic illustration of a robot-assisted ultrasound system 200 according to some additional embodiments of the invention, wherein like reference numerals as in FIG. 1 indicate like features. In addition to the features described above, the robot-assisted ultrasound system 200 includes a tracking system 216 configured to track the relative position and pose of the first and second ultrasound probes 202, 210; Paragraph [0151]: enable the simultaneous operation of the two probes, a software interface is required. FIG. 12A illustrates transformations used in the software framework. Pose1 is the initial position of the robot tooltip, and Pose2 is the desired position calculated by the software program and sent to the robot. Each curved arrow in FIG. 12A represents a 4×4 transformation matrix. All the transformation matrices can be read through the robot encoders or tracker except for X1, X2, X3, and T12. The calibration procedure to find the three 4×4 transformation matrices (X1, X2, X3) is explained below. The results of the three calibrations (X1, X2, X3) are hard-coded into the software. As shown in FIG. 12A, initially, the two probes are not aligned (Robot tooltip in Pose1)); and acquiring the second image data with the imager (Fig. 2; Paragraph [0105]: FIG. 2 is a schematic illustration of a robot-assisted ultrasound system 200 according to some additional embodiments of the invention, wherein like reference numerals as in FIG. 1 indicate like features. In addition to the features described above, the robot-assisted ultrasound system 200 includes a tracking system 216 configured to track the relative position and pose of the first and second ultrasound probes 202, 210; Paragraph [0151]: enable the simultaneous operation of the two probes, a software interface is required. FIG. 12A illustrates transformations used in the software framework. Pose1 is the initial position of the robot tooltip, and Pose2 is the desired position calculated by the software program and sent to the robot. Each curved arrow in FIG. 12A represents a 4×4 transformation matrix. All the transformation matrices can be read through the robot encoders or tracker except for X1, X2, X3, and T12. The calibration procedure to find the three 4×4 transformation matrices (X1, X2, X3) is explained below. The results of the three calibrations (X1, X2, X3) are hard-coded into the software. As shown in FIG. 12A, initially, the two probes are not aligned (Robot tooltip in Pose1)).
Regarding claim 12, Boctor discloses a method of generating a combined image from a plurality of image data (Abstract: robot-assisted ultrasound system further includes a robot control system configured to control at least one of a position or a pose of the second ultrasound probe based on a contemporaneous position and pose of the first ultrasound probe, and an ultrasound processing and display system configured to communicate with at least one of the first and second ultrasound probes to receive and display an ultrasound image based on the first and second ultrasound probes acting in conjunction with each other; Paragraph [0144]: Spatial compounding, however, may be achieved through physical rotation of the US transducer around the target and then combining the acquired images into one image; Paragraph [0165]: During data collection, at each pose of the probe, the 3-D position of the marker is captured by the fixed camera, and the 2-D position of the fiducial is captured in the freehand probe US image coordinate frame. Since the active echo fiducial is fixed in the coordinate frame of the camera, the manually segmented points in the US images form a cloud of points in the camera coordinates system, and the gradient solver method can be used to find the transformation, X1, that minimizes the size of this cloud of points), comprising: accessing a first image data acquired at a first imager position of an imager (Fig. 2; Paragraph [0105]: FIG. 2 is a schematic illustration of a robot-assisted ultrasound system 200 according to some additional embodiments of the invention, wherein like reference numerals as in FIG. 1 indicate like features. In addition to the features described above, the robot-assisted ultrasound system 200 includes a tracking system 216 configured to track the relative position and pose of the first and second ultrasound probes 202, 210; Paragraph [0151]: enable the simultaneous operation of the two probes, a software interface is required. FIG. 12A illustrates transformations used in the software framework. Pose1 is the initial position of the robot tooltip, and Pose2 is the desired position calculated by the software program and sent to the robot. Each curved arrow in FIG. 12A represents a 4×4 transformation matrix. All the transformation matrices can be read through the robot encoders or tracker except for X1, X2, X3, and T12. The calibration procedure to find the three 4×4 transformation matrices (X1, X2, X3) is explained below. The results of the three calibrations (X1, X2, X3) are hard-coded into the software. As shown in FIG. 12A, initially, the two probes are not aligned (Robot tooltip in Pose1)); accessing a final image data acquired at a final imager position of the imager (Fig. 2; Paragraph [0105]: FIG. 2 is a schematic illustration of a robot-assisted ultrasound system 200 according to some additional embodiments of the invention, wherein like reference numerals as in FIG. 1 indicate like features. In addition to the features described above, the robot-assisted ultrasound system 200 includes a tracking system 216 configured to track the relative position and pose of the first and second ultrasound probes 202, 210; Paragraph [0151]: enable the simultaneous operation of the two probes, a software interface is required. FIG. 12A illustrates transformations used in the software framework. Pose1 is the initial position of the robot tooltip, and Pose2 is the desired position calculated by the software program and sent to the robot. Each curved arrow in FIG. 12A represents a 4×4 transformation matrix. All the transformation matrices can be read through the robot encoders or tracker except for X1, X2, X3, and T12. The calibration procedure to find the three 4×4 transformation matrices (X1, X2, X3) is explained below. The results of the three calibrations (X1, X2, X3) are hard-coded into the software. As shown in FIG. 12A, initially, the two probes are not aligned (Robot tooltip in Pose1)); determining at least a portion of a feature included in both the first image data and the final image data (Fig. 16; Paragraphs [0167]-[0170]: In robot-side US calibration, the goal is to find X2, the transformation matrix between camera and robotic probe image coordinate frames. In this case, the camera and US image are the moving frames. Hence, a set of markers are fixed on the experiment's table and the end effector (with robotic probe and camera installed) are moved to different positions and orientations with respect to the active echo fiducial. The multi-facet registration is done using MicronTracker's software tool to create one unique coordinate frame for all the markers—which has the role of the fixed frame. The markers are distributed on the table carefully such that at least one marker is seen at each camera position…FIG. 16 illustrates how the robot tooltip together with the camera is moved so that the camera can see the marker from different positions and orientations. The marker origin is the point fiducial here and the robot base is the fixed frame. At each pose, the hand-eye calibration data set includes the following: (1) a transformation matrix from the robot base to the robot tooltip, and (2) a translation vector from the camera to the marker origin. The robot control panel is used to read the robot tooltip coordinate in the robot base coordinate frames. It should be noted that the default UR5 display uses axis angle representation, which needs to be converted to transformation matrix); determining an alignment transformation to align the feature between the first image data and the final image data (Fig. 16; Paragraphs [0170]-[0176]: marker origin is the point fiducial here and the robot base is the fixed frame. At each pose, the hand-eye calibration data set includes the following: (1) a transformation matrix from the robot base to the robot tooltip, and (2) a translation vector from the camera to the marker origin. The robot control panel is used to read the robot tooltip coordinate in the robot base coordinate frames. It should be noted that the default UR5 display uses axis angle representation, which needs to be converted to transformation matrix…calculations performed to retrieve the calibration matrices are now explained. From all the collected data sets (each set contains one 4×4 transformation matrix, Bi, and one translation vector, pi), some are used to calculate the calibration matrix, and the rest should be put aside for evaluation. In addition, due to the presence of outliers, the transformation matrix found might not be the most accurate matrix possible. Outliers can come from different sources of error such as a decrease in the tracker's accuracy for markers at far distances); determining a transformation matrix based on the alignment transformation to align the first image data and the final image data based on the determined transformation matrix (Paragraphs [0264]-[0268]: B1 and B2 can be read from robot encoders; however, X1, X2, and X3 should be determined through calibrations. X1 and X2 are the transformation matrices from robot tooltips to US images and hence are called US calibrations. X3 is the transformation between the two robotic arm…We collected 28 data points for each arm and used the gradient descent algorithm [14] to solve for X1 and X2….We used the calculated X1 and X2 to calibrate the robot bases, i.e., to find X3. We moved the active echo point to 15 different poses (not in a line), and at each pose, we aligned the US images using the two arms (one by one) with the active echo, and collected data), wherein the transformation matrix is operable to correct for misalignment of the first image data and the final image data in at least one degree of freedom of movement of the image between the first imager position and the final imager position that is outside a Z-axis movement of the imager (Fig. 11; Fig. 13A; Fig. 13B; Paragraphs [0147]-[0148]: make the precise alignment possible, at least three calibrations may be required: two US calibrations, and one hand-eye calibration. US calibration is the procedure of finding the transformation from the coordinate frame of a rigid body attached to the US probe to the US image coordinate frame. An extensive review on the current state of the art of US calibration techniques is provided in reference [24]. The method of calibration used in this paper is the point calibration solved using gradient solver [25], though other methods may be used. Hand-eye calibration is the procedure of finding the transformation from the robot tooltip coordinate frame (hand) to the camera (eye) rigidly attached to the robotic arm. We provide a summary of the system setup and calibrations followed by an extensive evaluation of calibrations and the alignment… FIG. 11 shows the system setup of the prototyped robot-assisted US tomography. The freehand probe is shown as held by a passive arm. We used a 6 degree of freedom (DOF) UR5 robotic arm (Universal Robots Inc., Odense, Denmark) for which we designed a compatible end effector; Paragraph [0154]: determine the US images' axes direction and the position of their origin (top corner of the ultrasound image). In the built prototype, the US probes are installed such that their frame and axes direction are as shown in FIGS. 13A and 13B. Hence, the T12 transformation comprises a rotation of 180 degrees about the Z axis and a translation along the X axis. The translation along the X axis is equal to the lateral length of the probe, which is 65 mm. In addition, the frames' origins are located at the edges of the US probes, which requires another translation of 9 mm along Z axis (elevational width of the probe tip)); and outputting the transformation matrix (Fig. 19; Paragraphs [0176]-[0177]: table in FIG. 19 shows the final evaluation output of the algorithm. The X, Y, and Z columns show the reconstruction precisions along X, Y, and Z axes, respectively. The norm columns show the norm reconstruction precision along all three axes. As shown in FIG. 19, freehand US calibration has less reconstruction precision than the robot-side calibration, which is probably because during data collection the US image thickness is parallel to the Z axis of the camera. This means that the accuracy of the collected data is worse. It should be noted that the current configuration enforces such a setup for the calibration of the freehand probe…following process is performed to further evaluate the US calibrations. Using the obtained calibration matrix, the positions of the US image four corners in the other coordinate frame involved in the calibration (for the freehand US calibration, the marker coordinate frame, and for the robot-side US calibration, the tracker's coordinate frame) are calculated for each collected pose. Then the standard deviation is taken to measure the repeatability of the reconstructed US images. This procedure is also performed for both calibration matrices found before and after outlier removal; Paragraph [0273]: After the movement is done, the control/display area, on the right side of the interface, can be used to save robot poses and display the transformation between the US images' frames).
	Boctor does not explicitly disclose without tracking a position of the imager. 
	However, Uhde teaches , further comprising without tracking a position of the imager (Paragraphs [0027]-[0042]: first position (S) of the x-ray source relative to the detector is ascertained and stored… f) with the aid of the registration, the position of the source in the coordinate system of the region to be imaged is determined and stored… g) the x-ray detector is moved, together with the x-ray source, relative to the region to be imaged into a second position (S') for a second recording, wherein changes in the position of the detector are detected during the movement, and a second position of the source is determined by means of the first relative position). Uhde teaches that this will allow for three-dimensionally navigating in or on a patient's body in order for instance to place a probe or to treat an anatomical structure (Paragraph [0026]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boctor with the features above as taught by Uhde so as to ow for three-dimensionally navigating in or on a patient's body as presented by Uhde.
Regarding claim 14, Boctor discloses the method of Claim 12, further comprising: moving the imager to the first imager position; moving the imager to the final imager position (Fig. 11; Fig. 13A; Fig. 13B; Paragraphs [0147]-[0148]: make the precise alignment possible, at least three calibrations may be required: two US calibrations, and one hand-eye calibration. US calibration is the procedure of finding the transformation from the coordinate frame of a rigid body attached to the US probe to the US image coordinate frame. An extensive review on the current state of the art of US calibration techniques is provided in reference [24]. The method of calibration used in this paper is the point calibration solved using gradient solver [25], though other methods may be used. Hand-eye calibration is the procedure of finding the transformation from the robot tooltip coordinate frame (hand) to the camera (eye) rigidly attached to the robotic arm. We provide a summary of the system setup and calibrations followed by an extensive evaluation of calibrations and the alignment… FIG. 11 shows the system setup of the prototyped robot-assisted US tomography. The freehand probe is shown as held by a passive arm. We used a 6 degree of freedom (DOF) UR5 robotic arm (Universal Robots Inc., Odense, Denmark) for which we designed a compatible end effector; Paragraph [0154]: determine the US images' axes direction and the position of their origin (top corner of the ultrasound image). In the built prototype, the US probes are installed such that their frame and axes direction are as shown in FIGS. 13A and 13B. Hence, the T12 transformation comprises a rotation of 180 degrees about the Z axis and a translation along the X axis. The translation along the X axis is equal to the lateral length of the probe, which is 65 mm. In addition, the frames' origins are located at the edges of the US probes, which requires another translation of 9 mm along Z axis (elevational width of the probe tip)); and if determined, moving the imager to the at least one intermediate imager position (Fig. 7A; Fig. 7B; Paragraphs [0126]-[0128]: X is the transformation from tracked sensor to ultrasound image coordinate system; and pi and pj are positions of the point element in the US image. The coordinate systems' diagrams for the two ultrasound calibrations are shown in FIGS. 7A and 7B. FIG. 7A shows the freehand ultrasound calibration diagram, and FIG. 7B shows the robot-held ultrasound calibration diagram…solve Equation 1 for X, a gradient decent solver is used which is presented in [9]. In summary, an initial X is given to the algorithm. The algorithm finds the cloud of points based on current X, and then finds the corresponding cost function, based on which a new X is calculated using gradient decent. The above procedure is repeated and consequently, the cloud of points shrinks iteratively until it converges. To determine convergence, two thresholds for translation and rotation are set. The algorithm converges when the difference between the two consecutive X's is less than the thresholds…the experiment setups, data collection procedures, and evaluation results for the two ultrasound calibrations are provided. The procedure to find X1 is called freehand calibration and the one for X2 is called robot-held calibration).
Regarding claim 15, Boctor discloses the method of Claim 14, further comprising: registering the first image data to a subject (Fig. 16; Paragraphs [0167]-[0170]: In robot-side US calibration, the goal is to find X2, the transformation matrix between camera and robotic probe image coordinate frames. In this case, the camera and US image are the moving frames. Hence, a set of markers are fixed on the experiment's table and the end effector (with robotic probe and camera installed) are moved to different positions and orientations with respect to the active echo fiducial. The multi-facet registration is done using MicronTracker's software tool to create one unique coordinate frame for all the markers—which has the role of the fixed frame. The markers are distributed on the table carefully such that at least one marker is seen at each camera position…FIG. 16 illustrates how the robot tooltip together with the camera is moved so that the camera can see the marker from different positions and orientations. The marker origin is the point fiducial here and the robot base is the fixed frame. At each pose, the hand-eye calibration data set includes the following: (1) a transformation matrix from the robot base to the robot tooltip, and (2) a translation vector from the camera to the marker origin. The robot control panel is used to read the robot tooltip coordinate in the robot base coordinate frames. It should be noted that the default UR5 display uses axis angle representation, which needs to be converted to transformation matrix); registering the intermediate image data to the subject (Fig. 7A; Fig. 7B; Paragraphs [0126]-[0128]: X is the transformation from tracked sensor to ultrasound image coordinate system; and pi and pj are positions of the point element in the US image. The coordinate systems' diagrams for the two ultrasound calibrations are shown in FIGS. 7A and 7B. FIG. 7A shows the freehand ultrasound calibration diagram, and FIG. 7B shows the robot-held ultrasound calibration diagram…solve Equation 1 for X, a gradient decent solver is used which is presented in [9]. In summary, an initial X is given to the algorithm. The algorithm finds the cloud of points based on current X, and then finds the corresponding cost function, based on which a new X is calculated using gradient decent. The above procedure is repeated and consequently, the cloud of points shrinks iteratively until it converges. To determine convergence, two thresholds for translation and rotation are set. The algorithm converges when the difference between the two consecutive X's is less than the thresholds…the experiment setups, data collection procedures, and evaluation results for the two ultrasound calibrations are provided. The procedure to find X1 is called freehand calibration and the one for X2 is called robot-held calibration; Paragraphs [0167]-[0170]: In robot-side US calibration, the goal is to find X2, the transformation matrix between camera and robotic probe image coordinate frames. In this case, the camera and US image are the moving frames. Hence, a set of markers are fixed on the experiment's table and the end effector (with robotic probe and camera installed) are moved to different positions and orientations with respect to the active echo fiducial. The multi-facet registration is done using MicronTracker's software tool to create one unique coordinate frame for all the markers—which has the role of the fixed frame. The markers are distributed on the table carefully such that at least one marker is seen at each camera position…FIG. 16 illustrates how the robot tooltip together with the camera is moved so that the camera can see the marker from different positions and orientations. The marker origin is the point fiducial here and the robot base is the fixed frame. At each pose, the hand-eye calibration data set includes the following: (1) a transformation matrix from the robot base to the robot tooltip, and (2) a translation vector from the camera to the marker origin. The robot control panel is used to read the robot tooltip coordinate in the robot base coordinate frames. It should be noted that the default UR5 display uses axis angle representation, which needs to be converted to transformation matrix); registering the final image data to the subject (Fig. 16; Paragraphs [0167]-[0170]: In robot-side US calibration, the goal is to find X2, the transformation matrix between camera and robotic probe image coordinate frames. In this case, the camera and US image are the moving frames. Hence, a set of markers are fixed on the experiment's table and the end effector (with robotic probe and camera installed) are moved to different positions and orientations with respect to the active echo fiducial. The multi-facet registration is done using MicronTracker's software tool to create one unique coordinate frame for all the markers—which has the role of the fixed frame. The markers are distributed on the table carefully such that at least one marker is seen at each camera position…FIG. 16 illustrates how the robot tooltip together with the camera is moved so that the camera can see the marker from different positions and orientations. The marker origin is the point fiducial here and the robot base is the fixed frame. At each pose, the hand-eye calibration data set includes the following: (1) a transformation matrix from the robot base to the robot tooltip, and (2) a translation vector from the camera to the marker origin. The robot control panel is used to read the robot tooltip coordinate in the robot base coordinate frames. It should be noted that the default UR5 display uses axis angle representation, which needs to be converted to transformation matrix); and generating a combined image of all of the first image data, the intermediate image data, and the final image data based on the determined transformation matrix, wherein the determined transformation matrix is operable to align each of the first image data, the intermediate image data (Abstract: robot-assisted ultrasound system further includes a robot control system configured to control at least one of a position or a pose of the second ultrasound probe based on a contemporaneous position and pose of the first ultrasound probe, and an ultrasound processing and display system configured to communicate with at least one of the first and second ultrasound probes to receive and display an ultrasound image based on the first and second ultrasound probes acting in conjunction with each other; Paragraph [0144]: Spatial compounding, however, may be achieved through physical rotation of the US transducer around the target and then combining the acquired images into one image; Paragraph [0165]: During data collection, at each pose of the probe, the 3-D position of the marker is captured by the fixed camera, and the 2-D position of the fiducial is captured in the freehand probe US image coordinate frame. Since the active echo fiducial is fixed in the coordinate frame of the camera, the manually segmented points in the US images form a cloud of points in the camera coordinates system, and the gradient solver method can be used to find the transformation, X1, that minimizes the size of this cloud of points; Paragraphs [0264]-[0268]: B1 and B2 can be read from robot encoders; however, X1, X2, and X3 should be determined through calibrations. X1 and X2 are the transformation matrices from robot tooltips to US images and hence are called US calibrations. X3 is the transformation between the two robotic arm…We collected 28 data points for each arm and used the gradient descent algorithm [14] to solve for X1 and X2….We used the calculated X1 and X2 to calibrate the robot bases, i.e., to find X3. We moved the active echo point to 15 different poses (not in a line), and at each pose, we aligned the US images using the two arms (one by one) with the active echo, and collected data), and the final image data to at least a selected one of the first image data, the intermediate image data, or the final image data (Paragraph [0104]: ultrasound processing and display system 114 is configured to communicate with at least one of the first and second ultrasound probes 102, 110 to receive and display an ultrasound image based on the first and second ultrasound probes 102, 110 acting in conjunction with each other; Paragraph [0170]: FIG. 16 illustrates how the robot tooltip together with the camera is moved so that the camera can see the marker from different positions and orientations. The marker origin is the point fiducial here and the robot base is the fixed frame. At each pose, the hand-eye calibration data set includes the following: (1) a transformation matrix from the robot base to the robot tooltip, and (2) a translation vector from the camera to the marker origin. The robot control panel is used to read the robot tooltip coordinate in the robot base coordinate frames. It should be noted that the default UR5 display uses axis angle representation, which needs to be converted to transformation matrix. The direction of the three angles vector (rotation vector) shown on the display determines the unit vector direction; Paragraphs [0264]-[0268]: B1 and B2 can be read from robot encoders; however, X1, X2, and X3 should be determined through calibrations. X1 and X2 are the transformation matrices from robot tooltips to US images and hence are called US calibrations. X3 is the transformation between the two robotic arm…We collected 28 data points for each arm and used the gradient descent algorithm [14] to solve for X1 and X2….We used the calculated X1 and X2 to calibrate the robot bases, i.e., to find X3. We moved the active echo point to 15 different poses (not in a line), and at each pose, we aligned the US images using the two arms (one by one) with the active echo, and collected data); wherein the combined image includes the selected image dimension (Paragraph [0224]: table in FIG. 34 shows the repeatability of the Xs as described in the experiment for our second hypothesis. The corners are chosen to correspond with the ultrasound image dimensions; Paragraph [0284]: axes are defined as shown in FIG. 3. The amount of the error is fairly similar among the three axes, though the axial error seems to be less than the other two axes). However, they might have different effects on the reconstruction. It is not easy to determine the error from the calculated precisions in the experimental setup. However, we can expect a translational error less than 4 mm, and assuming the rotational error is less than 0.5 degrees, the expected error in each axis will be around 3 mm. Here, we only applied the in-plane translational error on the reconstruction algorithm. The effect of out-of-plane and rotational errors can be investigated similarly, but requires the construction of the system matrix in three dimensions); wherein the combined image is registered to the subject (Paragraph [0144]: Spatial compounding, however, may be achieved through physical rotation of the US transducer around the target and then combining the acquired images into one image; Paragraph [0165]: During data collection, at each pose of the probe, the 3-D position of the marker is captured by the fixed camera, and the 2-D position of the fiducial is captured in the freehand probe US image coordinate frame. Since the active echo fiducial is fixed in the coordinate frame of the camera, the manually segmented points in the US images form a cloud of points in the camera coordinates system, and the gradient solver method can be used to find the transformation, X1, that minimizes the size of this cloud of points).
Regarding claim 16, Boctor discloses the method of Claim 12, wherein each of the first image data and the final image data include a dimension less than the selected image dimension (Fig. 7A; Fig. 7B; Paragraphs [0126]-[0127]: X is the transformation from tracked sensor to ultrasound image coordinate system; and pi and pj are positions of the point element in the US image. The coordinate systems' diagrams for the two ultrasound calibrations are shown in FIGS. 7A and 7B. FIG. 7A shows the freehand ultrasound calibration diagram, and FIG. 7B shows the robot-held ultrasound calibration diagram…solve Equation 1 for X, a gradient decent solver is used which is presented in [9]. In summary, an initial X is given to the algorithm. The algorithm finds the cloud of points based on current X, and then finds the corresponding cost function, based on which a new X is calculated using gradient decent. The above procedure is repeated and consequently, the cloud of points shrinks iteratively until it converges. To determine convergence, two thresholds for translation and rotation are set. The algorithm converges when the difference between the two consecutive X's is less than the thresholds; Paragraph [0224]: table in FIG. 34 shows the repeatability of the Xs as described in the experiment for our second hypothesis. The corners are chosen to correspond with the ultrasound image dimensions; Paragraph [0284]: axes are defined as shown in FIG. 3. The amount of the error is fairly similar among the three axes, though the axial error seems to be less than the other two axes). However, they might have different effects on the reconstruction. It is not easy to determine the error from the calculated precisions in the experimental setup. However, we can expect a translational error less than 4 mm, and assuming the rotational error is less than 0.5 degrees, the expected error in each axis will be around 3 mm. Here, we only applied the in-plane translational error on the reconstruction algorithm. The effect of out-of-plane and rotational errors can be investigated similarly, but requires the construction of the system matrix in three dimensions).
Regarding claim 17, Boctor discloses the method of Claim 12, further comprising: tracking a position of an instrument relative to a subject (Fig. 1; Fig. 3; Paragraph [0104]: FIG. 1 is a schematic illustration of a robot-assisted ultrasound system 100 according to some embodiments of the invention. The robot-assisted ultrasound system 100 includes a first ultrasound probe 102, a robot 104 comprising a manipulator arm 106 having a tool end 108, and a second ultrasound probe 110 attached to the tool end 108 of the manipulator arm 106. The system also includes a robot control system 112 configured to control at least one of a position or a pose of the second ultrasound probe 110 based on a contemporaneous position and pose of the first ultrasound probe 102. An ultrasound processing and display system 114 is configured to communicate with at least one of the first and second ultrasound probes 102, 110 to receive and display an ultrasound image based on the first and second ultrasound probes 102, 110 acting in conjunction with each other; Paragraph [0109]: As shown in FIG. 3, according to some embodiments of the invention, the robot-assisted ultrasound system 300 includes a first manipulation arm 302 and a second manipulation arm 304. The second manipulation arm 304 may be part of the same robot as the first manipulation arm 302, or part of a different robot. A first ultrasound probe 306 may be attached to the first manipulation arm 302, and a second ultrasound probe 308 may be attached to the second manipulation arm 304. An acoustic coupling medium or region of interest 310 may be placed between the first ultrasound probe 306 and the second ultrasound probe 308. The first ultrasound probe 306 may be controlled by the robot, or it may be cooperatively or tele-operatively controlled by a user and the robot. In the cooperative control paradigm, the operator and the robot both hold the surgical instrument [3]. The force exerted by the operator guides the robot to comply with the operator's movement. Using various control modes, it can provide precise, tremor-free, smooth, and steady manipulation. The result will be a manipulation system with the precision and sensitivity of a machine, but with the manipulative transparency and immediacy of hand-held instruments that the surgeon uses comfortably every day; Paragraph [0144]: Spatial compounding, however, may be achieved through physical rotation of the US transducer around the target and then combining the acquired images into one image); displaying a combined image of the subject based on the first image data and the final image data that are combined based on the determined transformation matrix data (Abstract: robot-assisted ultrasound system further includes a robot control system configured to control at least one of a position or a pose of the second ultrasound probe based on a contemporaneous position and pose of the first ultrasound probe, and an ultrasound processing and display system configured to communicate with at least one of the first and second ultrasound probes to receive and display an ultrasound image based on the first and second ultrasound probes acting in conjunction with each other; Paragraph [0104]: ultrasound processing and display system 114 is configured to communicate with at least one of the first and second ultrasound probes 102, 110 to receive and display an ultrasound image based on the first and second ultrasound probes 102, 110 acting in conjunction with each other; Paragraph [0144]: Spatial compounding, however, may be achieved through physical rotation of the US transducer around the target and then combining the acquired images into one image; Paragraph [0165]: During data collection, at each pose of the probe, the 3-D position of the marker is captured by the fixed camera, and the 2-D position of the fiducial is captured in the freehand probe US image coordinate frame. Since the active echo fiducial is fixed in the coordinate frame of the camera, the manually segmented points in the US images form a cloud of points in the camera coordinates system, and the gradient solver method can be used to find the transformation, X1, that minimizes the size of this cloud of points; Paragraph [0170]: FIG. 16 illustrates how the robot tooltip together with the camera is moved so that the camera can see the marker from different positions and orientations. The marker origin is the point fiducial here and the robot base is the fixed frame. At each pose, the hand-eye calibration data set includes the following: (1) a transformation matrix from the robot base to the robot tooltip, and (2) a translation vector from the camera to the marker origin. The robot control panel is used to read the robot tooltip coordinate in the robot base coordinate frames. It should be noted that the default UR5 display uses axis angle representation, which needs to be converted to transformation matrix. The direction of the three angles vector (rotation vector) shown on the display determines the unit vector direction; Paragraphs [0264]-[0268]: B1 and B2 can be read from robot encoders; however, X1, X2, and X3 should be determined through calibrations. X1 and X2 are the transformation matrices from robot tooltips to US images and hence are called US calibrations. X3 is the transformation between the two robotic arm…We collected 28 data points for each arm and used the gradient descent algorithm [14] to solve for X1 and X2….We used the calculated X1 and X2 to calibrate the robot bases, i.e., to find X3. We moved the active echo point to 15 different poses (not in a line), and at each pose, we aligned the US images using the two arms (one by one) with the active echo, and collected data); and displaying a graphical representation of the tracked instrument at the tracked position relative to the combined image (Fig. 1; Paragraph [0104]: FIG. 1 is a schematic illustration of a robot-assisted ultrasound system 100 according to some embodiments of the invention. The robot-assisted ultrasound system 100 includes a first ultrasound probe 102, a robot 104 comprising a manipulator arm 106 having a tool end 108, and a second ultrasound probe 110 attached to the tool end 108 of the manipulator arm 106. The system also includes a robot control system 112 configured to control at least one of a position or a pose of the second ultrasound probe 110 based on a contemporaneous position and pose of the first ultrasound probe 102. An ultrasound processing and display system 114 is configured to communicate with at least one of the first and second ultrasound probes 102, 110 to receive and display an ultrasound image based on the first and second ultrasound probes 102, 110 acting in conjunction with each other).
Regarding claim 19, the limitations of this claim substantially correspond to the limitations of claim 12 (except for the processor, which is disclosed by Boctor, Paragraph [0007]:  robot-assisted ultrasound system further includes a robot control system configured to control at least one of a position or a pose of the second ultrasound probe based on a contemporaneous position and pose of the first ultrasound probe, and an ultrasound processing and display system configured to communicate with at least one of the first and second ultrasound probes to receive and display an ultrasound image based on the first and second ultrasound probes acting in conjunction with each other); thus they are rejected on similar grounds.
Regarding claim 20, Boctor discloses the system of Claim 19, further comprising: an imager configured to acquire the first image at the first imager position and the final image data at the final imager position (Fig. 2; Paragraph [0105]: FIG. 2 is a schematic illustration of a robot-assisted ultrasound system 200 according to some additional embodiments of the invention, wherein like reference numerals as in FIG. 1 indicate like features. In addition to the features described above, the robot-assisted ultrasound system 200 includes a tracking system 216 configured to track the relative position and pose of the first and second ultrasound probes 202, 210; Paragraph [0151]: enable the simultaneous operation of the two probes, a software interface is required. FIG. 12A illustrates transformations used in the software framework. Pose1 is the initial position of the robot tooltip, and Pose2 is the desired position calculated by the software program and sent to the robot. Each curved arrow in FIG. 12A represents a 4×4 transformation matrix. All the transformation matrices can be read through the robot encoders or tracker except for X1, X2, X3, and T12. The calibration procedure to find the three 4×4 transformation matrices (X1, X2, X3) is explained below. The results of the three calibrations (X1, X2, X3) are hard-coded into the software. As shown in FIG. 12A, initially, the two probes are not aligned (Robot tooltip in Pose1)).
Regarding claim 21, Boctor discloses the system of Claim 19, further comprising: a display to display the combined image based on the first image data and the final image data and a tracked position of an instrument relative to the combined image (Fig. 1; Fig. 3; Paragraph [0104]: FIG. 1 is a schematic illustration of a robot-assisted ultrasound system 100 according to some embodiments of the invention. The robot-assisted ultrasound system 100 includes a first ultrasound probe 102, a robot 104 comprising a manipulator arm 106 having a tool end 108, and a second ultrasound probe 110 attached to the tool end 108 of the manipulator arm 106. The system also includes a robot control system 112 configured to control at least one of a position or a pose of the second ultrasound probe 110 based on a contemporaneous position and pose of the first ultrasound probe 102. An ultrasound processing and display system 114 is configured to communicate with at least one of the first and second ultrasound probes 102, 110 to receive and display an ultrasound image based on the first and second ultrasound probes 102, 110 acting in conjunction with each other; Paragraph [0109]: As shown in FIG. 3, according to some embodiments of the invention, the robot-assisted ultrasound system 300 includes a first manipulation arm 302 and a second manipulation arm 304. The second manipulation arm 304 may be part of the same robot as the first manipulation arm 302, or part of a different robot. A first ultrasound probe 306 may be attached to the first manipulation arm 302, and a second ultrasound probe 308 may be attached to the second manipulation arm 304. An acoustic coupling medium or region of interest 310 may be placed between the first ultrasound probe 306 and the second ultrasound probe 308. The first ultrasound probe 306 may be controlled by the robot, or it may be cooperatively or tele-operatively controlled by a user and the robot. In the cooperative control paradigm, the operator and the robot both hold the surgical instrument [3]. The force exerted by the operator guides the robot to comply with the operator's movement. Using various control modes, it can provide precise, tremor-free, smooth, and steady manipulation. The result will be a manipulation system with the precision and sensitivity of a machine, but with the manipulative transparency and immediacy of hand-held instruments that the surgeon uses comfortably every day; Paragraph [0144]: Spatial compounding, however, may be achieved through physical rotation of the US transducer around the target and then combining the acquired images into one image); wherein the combined image is based on the first image data and the final image data combined based on the transformation matrix (Abstract: robot-assisted ultrasound system further includes a robot control system configured to control at least one of a position or a pose of the second ultrasound probe based on a contemporaneous position and pose of the first ultrasound probe, and an ultrasound processing and display system configured to communicate with at least one of the first and second ultrasound probes to receive and display an ultrasound image based on the first and second ultrasound probes acting in conjunction with each other; Paragraph [0144]: Spatial compounding, however, may be achieved through physical rotation of the US transducer around the target and then combining the acquired images into one image; Paragraph [0165]: During data collection, at each pose of the probe, the 3-D position of the marker is captured by the fixed camera, and the 2-D position of the fiducial is captured in the freehand probe US image coordinate frame. Since the active echo fiducial is fixed in the coordinate frame of the camera, the manually segmented points in the US images form a cloud of points in the camera coordinates system, and the gradient solver method can be used to find the transformation, X1, that minimizes the size of this cloud of points; Paragraphs [0264]-[0268]: B1 and B2 can be read from robot encoders; however, X1, X2, and X3 should be determined through calibrations. X1 and X2 are the transformation matrices from robot tooltips to US images and hence are called US calibrations. X3 is the transformation between the two robotic arm…We collected 28 data points for each arm and used the gradient descent algorithm [14] to solve for X1 and X2….We used the calculated X1 and X2 to calibrate the robot bases, i.e., to find X3. We moved the active echo point to 15 different poses (not in a line), and at each pose, we aligned the US images using the two arms (one by one) with the active echo, and collected data).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613